Citation Nr: 1639090	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an initial rating in excess of 20 percent for adenocarcinoma of the prostate with impotence.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his August 2011 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for July 2012.  However, the Veteran canceled his scheduled hearing and has not requested that it be rescheduled.  Additionally, the Board attempted clarify whether the Veteran still wanted a hearing with a Veteran Law Judge in August 2016 as to which the Veteran did not respond to.  The Board therefore considers his hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claims for increased initial ratings for diabetes mellitus type II and adenocarcinoma of the prostate, the Veteran was last provided examinations in June 2010.  In May 2016, the Veteran representative reported that currently, the Veteran still contended that the conditions have worsened since the last VA examination in June 2010.  The Board is award that the Veteran was scheduled for VA examinations in 2011 but contacted the VA medical center reporting that he would be out of the country and was going to withdrawal his claim.  The Board notes that the Veteran did not submit his withdrawal in writing and therefore his claim is still before the Board.   As more than six years have passed since those examinations and as the Veteran representative has recently reasserted a worsening of the conditions since the last examination, the Board finds that more current VA examinations are needed to properly rate the severity of the service connected disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records.

2.  Schedule the Veteran for a VA examination to determine the current severity of diabetes mellitus.  

3.  Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to ascertain the current nature and severity of service-connected adenocarcinoma of the prostate with impotence.  

4.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

